           Case 4:21-cv-00173-JM Document 13 Filed 04/21/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

PATRICK L SHERMAN                                                                   PLAINTIFF
ADC #096304

V.                                  CASE NO. 4:21-CV-173-JM-BD

JAMES GIBSON, et al.                                                             DEFENDANTS

                                             ORDER

       The Court has received a Recommendation for dismissal filed by Magistrate Judge Beth

Deere. Mr. Sherman has not filed specific objections to the Recommendation, but he did file a

“Request to Certify Questions of Law, Convene Three-Judge Panel and Make Findings of Fact

and Conclusions of Law” (Doc. No. 12).      After a de novo review of the record, the Court

concludes that the Recommendation should be, and hereby is, approved and adopted as this

Court’s findings in all respects.

        Mr. Sherman’s lawsuit is DISMISSED, without prejudice, based on his failure to pay

the filing fee as ordered. His “Request to Certify Questions of Law, Convene Three-Judge Panel

and Make Findings of Fact and Conclusions of Law” (Doc. No. 12) is DENIED.

       IT IS SO ORDERED, this 21st day of April, 2021.


                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE
